Citation Nr: 1709595	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  12-19 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities for the period prior to March 17, 2014.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to May 1979, and from June 15-30, 1990.

This matter came to the Board of Veterans' Appeals (Board) as part and parcel of a rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which addressed increased ratings for left hip degenerative arthritis, status post femur fracture with open reduction, internal fixation, and hardware removal, and painful scar of the left thigh.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In December 2014, the Board denied increased ratings for the left hip disability and left thigh scar, and remanded the issue of entitlement to a TDIU.  In August 2016, the Board granted entitlement to a TDIU for the period from March 17, 2016, and remanded entitlement to a TDIU for the period from March 17, 2016.  In an August 2016 rating decision, the RO implemented the Board's grant of a TDIU for the period from March 17, 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Correspondence to the Veteran dated in October 2010 from VA Vocational Rehabilitation and Employment (VR&E) services, associated with the record in August 2016, reflects that the Veteran's claim for VR&E benefits was stopped.  08/17/2016 VR&E-General.  Prior to this it was not known that the Veteran had applied for VR&E benefits and such records may prove relevant to the Veteran's TDIU claim.  The Veteran's vocational rehabilitation folder and all documents associated with his claim for VR&E benefits must be associated with the virtual folder.  The October 2016 supplement statement of the case does not reflect that such records have been associated with the claims file despite such a directive made in August 2016.

In August 2016, the Board remanded this matter for a vocational assessment to be completed to assess the impact of the Veteran's service-connected disabilities on his ability to maintain gainful employment for the period from August 10, 2013 to March 16, 2014.  

In a September 2016 Memorandum, a RO Veterans Service Center Manager determined that it was not necessary to obtain a vocational expert opinion due to the medical opinions of record.  09/01/2016 Correspondence.  In finding that such opinion was not necessary, the RO relied on Smith v. Shinseki, 647 F.3d 1380 (Fed. Cir. 2011) and 38 C.F.R. § 4.16 (2016).  

The Board notes that in the case of a claim for disability compensation, VA shall provide a medical examination or obtain a medical opinion when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  An examination or opinion shall be necessary to make a decision on a claim if the evidence of record does not contain sufficient medical evidence to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2)(C) (West 2014).  The Federal Circuit noted that VA agreed that a vocational expert could be "necessary" under the facts of a particular case.  Smith, 647 F.3d at 1386.  

The Board had determined that a vocational assessment was necessary due to the September 2015 VA examiner's opinion that the Veteran has limited and painful thoracolumbar and left hip range of motion, left hip weakness and left lower extremity sensory decrease.  The examiner opined that these impairments impact all physical labor due to prolonged standing and walking and are likely to aggravate symptoms and weakness impacts activity including getting into and out of a truck which is reported by the Veteran's employer.  Bending and lifting are likely to aggravate symptoms related to these conditions and limited range of motion impacts these activities.  The examiner opined that sedentary employment is limited to part time hours, and prolonged sitting is likely to aggravate symptoms of the service-connected left femur condition.  Prolonged sitting is reported by the Veteran to flare up his service-connected conditions.  Prolonged sitting is reported in buddy/lay statements to cause pain.  

Due to the RO's failure to obtain a vocational opinion or document unsuccessful effort to obtain one, the Board finds that the AOJ failed to substantially comply with the Board's August 2016 remand directives and additional remand is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The AOJ must document all efforts taken to obtain the vocational opinion and in the event that an opinion is not sought explain why obtaining such evidence is an unreasonable burden.  
See 38 U.S.C.A. § 5103A(g) (stating that the duty to assist statute provides that "[n]othing . . . shall be construed as precluding the Secretary from providing such other assistance . . . to a claimant in substantiating a claim as the Secretary considers appropriate").

Thereafter, as it is likely that new evidence will be added to the claims file, the TDIU matter should then be re-submitted to the Director, Compensation Service, for extraschedular consideration per § 4.16(b).

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the virtual folder the Veteran's vocational rehabilitation folder and all records associated with his VR&E claim for benefits.

If such efforts prove unsuccessful, documentation to that effect should be associated with the virtual folder.

2.  Thereafter, request that a Veteran's Health Administration Vocational Rehabilitation Specialist in physiatry, or other similar area of expertise, review the record to evaluate the impact of the Veteran's service-connected disabilities on his ability to function in an occupational setting for the period from August 10, 2013 to March 16, 2014.  

The examiner should comment on the functional limitations associated with his left hip disability and associated scar and whether such disabilities interfered with his ability to secure and follow a gainful occupation for any period prior to March 17, 2014.  In other words, the clinician is to address the extent of functional and industrial impairment from the veteran's service-connected disabilities.

The examiner should identify (provide examples of) the types of employment that would be inconsistent with the Veteran's service-connected disabilities (in light of his education and work experience) and any types of employment that would remain feasible despite the service-connected disabilities.

The virtual folder should be made available to the examiner.  The report should be prepared and associated with the virtual folder with a comprehensive rationale and references to the record, as appropriate.

It is not necessary that the Veteran be examined unless deemed necessary by the examiner.

If such a request cannot be accomplished, then the claims must document all steps taken, to include responses, and explain why it would be an unreasonable burden on VA to provide such assistance.

3.  Thereafter and if any new evidence directed above is obtained, refer the TDIU matter to the Director, Compensation Service, for extraschedular consideration per § 4.16(b) as to whether his service-connected left hip disability (30 percent disabling from July 12, 1999) and associated painful scar, left hip (10 percent disabling from July 12, 1999) preclude the Veteran from participating in substantially gainful employment for the period from August 10, 2013 to March 16, 2014.

4.  After completion of the above, readjudicate the issue of entitlement to a TDIU pursuant to § 4.16(b) for the period prior to March 17, 2014.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



